UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6498


JAMES RAY CLARK,

                     Plaintiff - Appellant,

              v.

UNC HOSPITALS; UNKNOWN DOCTOR, UNC Hospitals

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03207-FL)


Submitted: September 12, 2019                               Decided: September 25, 2019


Before KEENAN, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Ray Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Ray Clark appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Clark v. UNC Hosps., No. 5:18-ct-03207-FL (E.D.N.C. Apr. 5, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2